Title: From Thomas Jefferson to Vergennes, 31 May 1786
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris May 31. 1786

I have been honored with your Excellency’s Letter of Yesterday, inclosing a Copy of the Resolutions of the Committee on the Subject of Tobacco, and am bound to make my Acknolegements for this Attention to the Commerce between this Country and the United States, which will I hope by this Measure be kept alive till more simple and permanent Arrangements become practicable. I have communicated it to Congress by an Opportunity which offered this Morning.
Perhaps it is for Want of Information that I apprehend it possible for the London Merchants, availing themselves of their early Notice of this Regulation and their Proximity to the Ports of France, to run in French Vessels the whole 15,000 hhds. of the first Year before the French or American Merchants can possibly bring them from America. This might defeat the End of the Regulation as those Merchants would take Paiment in Cash and not in Merchandize. I suppose the Committee had in View tobaccoes coming last from a Port of the United States, and that it may not be yet too late to restrain the Order to such only. Of this your Excellency is the best Judge, to whom I have the Honor of submitting the Doubt; and am with Sentiments of the most profound Respect & Esteem Your Excellency’s most obedient & most humble Servant,

Th: Jefferson

